Citation Nr: 0735200	
Decision Date: 11/08/07    Archive Date: 11/26/07

DOCKET NO.  05-07 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD


A. Ishizawar, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1959 to September 1962.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a June 2004 
rating decision of the Phoenix, Arizona Department of 
Veterans Affairs (VA) Regional Office (RO).  The veteran had 
requested a hearing before the Board in his March 2005 VA 
Form 9, substantive appeal, but he withdrew this request in a 
correspondence received in July 2006.


FINDING OF FACT

It is not shown that the veteran has a hearing loss 
disability of either ear by VA standards.


CONCLUSION OF LAW

Service connection for bilateral hearing loss disability is 
not warranted.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claim prior to the initial 
adjudication of his claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  A March 2004 letter explained the 
evidence necessary to substantiate his claim, the evidence VA 
was responsible for providing, the evidence he was 
responsible for providing, and advised him to submit any 
evidence or provide any information he had regarding his 
claim.  He has had ample opportunity to respond/ supplement 
the record, and is not prejudiced by any technical notice 
deficiency (including in timing) that may have occurred 
earlier in the process.  Additionally, in compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), a 
March 2006 letter informed the veteran of disability rating 
and effective date criteria.  

The veteran's service medical records (SMRs) are associated 
with his claims file, and pertinent treatment records have 
been secured.  The RO arranged for a VA examination in April 
2004.  The veteran has not identified any pertinent evidence 
that remains outstanding and in a March 2004 statement 
indicated that he did not have any more information or 
evidence to submit to support his claim.  VA's duty to assist 
is also met.  Accordingly, the Board will address the merits 
of the claim.

B.	Factual Background

The veteran's SMRs are silent for complaints, findings, 
treatment or diagnoses relating to bilateral hearing loss.  
Spoken and whispered voice testing showed that hearing acuity 
was normal (15/15) on both July 1959 enlistment and June 1962 
separation examinations.  On clinical evaluation, on both 
enlistment and separation examinations, the ears were noted 
to be normal. 

The veteran was also afforded audiometric testing during his 
separation examination in June 1962.  The puretone air 
conduction thresholds, in decibels, were:

Hertz
500
1,000
2,000
3,000
4,000
6,000
Right 
Ear
-10 (5)
5 (15)
-10 (0)
-5 (5)
0 (5)
-5 (5)
Left 
Ear
-5 (10)
5 (15)
0 (10)
5 (15)
5 (10)
5 (15)

[The figures in parentheses represent conversions of 
audiometry reported in ASA values to ISO (ANSI) units, and 
are provided for data comparison purposes.]

The veteran's DD 214 reflects that his military occupational 
specialty (MOS) was heavy weapons infantryman.  

On April 2004 VA audiological evaluation, puretone 
thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
25
30
LEFT
10
15
20
30
35

Speech audiometry revealed speech recognition ability of 100 
percent in each ear.  The veteran reported a 3-year military 
history in which he was exposed to noise while serving as a 
forward observer in an artillery division; he was not issued 
hearing protection while in service.  The veteran denied 
postservice noise exposure.  The audiologist did not review 
the claims file in conjunction with the examination, stating 
that it was not needed, as the veteran was diagnosed with 
normal bilateral hearing for rating purposes.  The 
audiologist declined discussing the etiology of the veteran's 
hearing loss since his hearing was within normal limits 
bilaterally.

In his March 2005 VA Form 9, substantive appeal, the veteran 
stated that he should be granted service connection for 
bilateral hearing loss because VA had conceded in-service 
acoustic trauma.  

In October 2007 written argument, the veteran's 
representative notes that the veteran was afforded an 
audiological examination upon separation, and that this 
examination indicated that the veteran was starting to 
develop a hearing loss.

C.	Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service incurrence or aggravation of organic disease of the 
nervous system (to include sensorineural hearing loss) may be 
presumed if such is manifested to a compensable degree within 
a year of a veteran's discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R.  §§ 3.307, 3.309.  
Service connection also may be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).

Hearing loss disability is defined by regulation.  For the 
purpose of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the  
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). 

As the veteran served as a heavy weapons infantryman, it is 
likely (and not in dispute) that he was exposed to some 
acoustic trauma in service.  The next threshold matter that 
must be addressed is whether the veteran has a diagnosis of 
hearing loss.  

The record does not include any competent evidence of a 
diagnosis of hearing loss disability.  On separation from 
service, the veteran's hearing acuity was normal.  As there 
is also no evidence that hearing loss disability was 
manifested in the first postservice year, there is no basis 
in the record for establishing service connection for hearing 
loss disability on the basis that it became manifest in 
service, and persisted, or on a presumptive basis (as a 
chronic disease under 38 U.S.C.A. §§ 1112, 1137).  
Furthermore, no examiner of record has been able to provide a 
diagnosis of hearing loss disability.  

VA attempted to assist the veteran in establishing his claim 
by arranging for the veteran to be examined to determine the 
presence and etiology of a hearing loss disability.  On 
audiological evaluation in April 2004, the veteran's hearing 
did not meet VA standards for hearing loss and was found to 
be within normal limits bilaterally.

The veteran's representative argues, in essence, that the 
veteran's separation examination reflects that he was 
developing a hearing loss while on active military service.  
As noted above, however, hearing loss was not indicated when 
the veteran left service, and audiometric testing on 
separation examination showed his hearing was within normal 
limits bilaterally.
Accordingly, because the record does not show a diagnosis of 
hearing loss disability, the Board finds that there is no 
valid claim of service connection for such disability.  See 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Hence, the 
claim must be denied.


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


